Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on October 3, 2022.
Claims 1, 13 and 18 have been amended.
Claims 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 7-11, 13, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2020/0110839) in view of Singh, Jetinder (“The What, Why and How of a Microservices Architecture”. HashmapInc. Jun 7, 2018 retrieved at https://medium.com/hashmapinc/the-what-why-and-how-of-a-microservices-architecture-4179579423a9).
Claims 1, 13 and 18: Wang discloses
at least one processing platform comprising a plurality of processing devices; 5 (Fig. 1)
said at least one processing platform being configured: (Fig. 1)
to generate a model for a content taxonomy using one or more machine learning techniques, the model comprising a plurality of metadata tags for electronic content; [0033] FIG. 4 illustrates an embodiment of operations performed by the tagging services 110 to process a user response to a user interface page 124, which may or may not include recommended tags. The user may accept one or more of the recommended tags to apply to a document or not accept any recommended tag. Upon receiving (at block 400) the user response, if (at block 402) the user selected one of the recommended tags, then the tag database 200 entries 200.sub.i are updated (at block 404) for each document keyword 202 indicating the selected recommended tag as a used tag 206, and all the recommended tags in the user interface page 124 are indicated as recommended tags 204 for the document keyword 202 for the user 210 and document 208. The tagging services 110, or other component, may then train (at block 406) the domain specific search module 116 and/or the tag database search module 114, which outputted the recommended tags, to output the user selected of the recommended tags from the domain specific knowledge base 118 and/or the tag database 200, respectively, as related to the document keywords, provided as input to train the modules 114, 116, with a high degree of confidence. The user selected recommended tag(s) are applied (at block 408) to the received document 112 to tag the document for various uses in the system.
to receive a plurality of electronic content items from a plurality of content management systems; 10[0017] FIG. 1 illustrates an embodiment of a tagging system 100 in which embodiments are implemented. The tagging system 100 includes a processor 102 and a main memory 104. The main memory 104 includes various program components including an operating system 108, tagging services 110 to process a user document 112 to determine a tag for the document 112. The document may comprise a structured or unstructured document, comprise one or more of text, media, objects, etc. A tag comprises a keyword or term assigned to information that comprises metadata to describe an item and locate the item while searching. The tagging services 110 calls a tag database search module 114 to search a tag database 200 to determine tags to recommend related to document keywords determined from the document 112 and calls a domain specific search module 116 to determine tags to recommend related to document keywords as indicated in a domain specific knowledge base 118. The tag database 200 may maintain records of metadata with items including the documents, keywords, recommended tags, selected tags, the relationships etc. A graph database may represent the complicated relationships of the keywords and track documents under each tag entry to evaluate the effective usages of tags. The domain specific knowledge base 118 may comprise an ontology used to discover relationships of entities. For example, ontologies such as DBpedia or WordNet, comprise ontologies providing relationships of entities.
to analyze the plurality of electronic content items using the one or more machine learning techniques; [0015] Described embodiments provided improvements for selecting tags for a document by providing tag quality control, such as addressing typographical errors, singular versus plural, equivalents etc., recommending tags based on a user profile and the tagging logs, and combining both the automatic objective recommendations and subjective decisions from the user. Further, with described embodiments, the search modules have a self-learning capability to track user tagging habits for continuous improvement over time. Machine learning algorithms can be used to build relationships between document keywords, selected tags, and user preferences.
to assign one or more of the plurality of metadata tags to each of the plurality of electronic content items based on the analysis; [0017] FIG. 1 illustrates an embodiment of a tagging system 100 in which embodiments are implemented. The tagging system 100 includes a processor 102 and a main memory 104. The main memory 104 includes various program components including an operating system 108, tagging services 110 to process a user document 112 to determine a tag for the document 112.
and to transmit to the plurality of content management systems via one or more 15application programming interfaces, a plurality of recommendations comprising which of the plurality metadata tags to apply to the plurality of electronic content items. [0033] FIG. 4 illustrates an embodiment of operations performed by the tagging services 110 to process a user response to a user interface page 124, which may or may not include recommended tags. The user may accept one or more of the recommended tags to apply to a document or not accept any recommended tag;
an input component configured to receive pre-defined conditions for the content taxonomy [0012] A traditional hierarchical system taxonomy uses a top-down system having rigid pre-defined structures. Fig. 1: “User Computer 126” is the input component for receiving the pre-defined structures.
A derivation component configured to use the one or more machine learning techniques to generate derived conditions for the content taxonomy from one or more content sources [0036] In certain embodiments, initially (during a training phase), the tagging services 110 may observe user feedback and uses that to prepare labelled examples. After a significant number of iterations, it the labelled data are used to train the search modules 114, 116. Subsequently, the tagging services 110 may enter a smart operation and continuous learning mode to determine whether to or not to suggest corrections to user created tags as part of the validation operations of the validation engine 122.
Wang does not disclose a microservice architecture.
Singh, however, discloses a microservice architecture. (Entire document)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a microservice architecture, as disclosed by Singh in the system disclosed by Wang, for the motivation of providing a method of deploying services independently of each other and hence its easy to identify hot services and scale them independent of whole application. Microservices also offer improved fault isolation whereby in the case of an error in one service the whole application doesn’t necessarily stop functioning. When the error is fixed, it can be deployed only for the respective service instead of redeploying an entire application. (Singh; “Key Benefits of a Microservices Architecture”; pg. 2; para. 4).
Claims 2, 14 and 19: Wang further discloses to receive feedback from a user regarding a given electronic content item of the plurality of electronic content items, wherein the given electronic content item corresponds to a first set of the plurality of metadata tags; ([0036] In certain embodiments, initially (during a training phase), the tagging services 110 may observe user feedback and uses that to prepare labelled examples. After a significant number of iterations, it the labelled data are used to train the search modules 114, 116. Subsequently, the tagging services 110 may enter a smart operation and continuous learning mode to determine whether to or not to suggest corrections to user created tags as part of the validation operations of the validation engine 122.) and to generate a recommendation for the user based on the feedback, the recommendation comprising another given electronic content item of the plurality of electronic 25content items corresponding to a second set of the plurality of metadata tags; wherein the recommendation is further based on the second set of the plurality of metadata tags. ([0034] If (at block 402) the user did not select one of the recommended tags, as indicated in the user interface page 124, then the tagging services 110, or other component, trains (at block 410) the domain specific search module 116 and/or the tag database search module 114, which outputted the recommended tags, to not output the recommended tags from the domain specific knowledge base 118 and/or the tag database 200, respectively, as related to the determined document keywords, which are provided as input to train the modules 114/116. The inputs to train the module 114, 116 at blocks 406 and 410 may comprise the same inputs used to determine the recommended tags from the databases 118, 200, such as the document 112 keywords, user profile information, etc. If (at block 412) the user provided a new user tag for the document 112, then control proceeds to FIG. 5 to invoke the quality control 120 and validation engines 122 to correct and validate the new user tag to improve upon the user suggestions. If no recommended tag is selected and no new user tag provided, then (from the no branch of block 412) control ends without tagging the document 112.)
Claims 5, 17 and 20:  Wang discloses tagging videos/images ([0002]).
Claim 7: Wang further discloses in generating the model for the content taxonomy, said at least one processing platform is configured to use the one or more machine learning techniques to create a plurality of combinations of at least one of keywords and key phrases. [0013] Described embodiments provide improved programming techniques for recommending tags for a document having a greater likelihood of being acceptable to the user providing the document to tag. Upon determining a document keyword based on content in the document, a tag database search module determines whether the document keyword is related to a tag in a tag database previously selected by the user for a related keyword in the tag database A domain specific search module processes a domain specific knowledge base, which may implement an ontology related to the document keyword, to determine a tag related to the document keyword. At least one tag determined from one of the tag database and the domain specific knowledge base is transmitted as at least one recommended tag to the user computer to select whether to use one of the at least one the recommended tag for the document. [0015] Described embodiments provided improvements for selecting tags for a document by providing tag quality control, such as addressing typographical errors, singular versus plural, equivalents etc., recommending tags based on a user profile and the tagging logs, and combining both the automatic objective recommendations and subjective decisions from the user. Further, with described embodiments, the search modules have a self-learning capability to track user tagging habits for continuous improvement over time. Machine learning algorithms can be used to build relationships between document keywords, selected tags, and user preferences.
Claims 8 and 9:  Wang further discloses wherein the one or more machine learning techniques comprise at least one of a Word2vec technique, a bag of words (BoW) technique and a term frequency-inverse document frequency (tf-idf) technique and wherein, in generating the model for the content taxonomy, said at least one processing platform is further configured to compute a plurality of term frequency-inverse document frequency (tf-idf) scores for the plurality of combinations. [0037] The search modules 114, 116 may be trained by modelling a relationship between potential classifications (recommended tags and tags not recommended) and a feature vector formed using a combination of tag metadata from the tag database 200 and optionally, a text feature extraction (TF-IDF) of associated document vectors from the document 112. By such training, the modules 114, 116 learn how to suggest existing tags that have a higher likelihood of acceptance by the user based on document keywords, such as text feature extraction, and other information.
Claim 10:  Wang further discloses wherein the content taxonomy comprises a hierarchical taxonomy. [0012] A traditional hierarchical system taxonomy uses a top-down system having rigid pre-defined structures; [0027] FIG. 2 illustrates an embodiment of an instance of a tag entry 200.sub.i in the tag database 200 to provide information on considered and used tags, including a document keyword 202 determined from a document 112; recommended tags 204 comprising tags the tagging services 110 recommends in the user interface page 124 for the document keyword 22, as determined from the tag database 200 or domain specific knowledge base 118; used tags 206 comprising tags used for the document having the document keyword 202, which may comprise recommended tags 204 or user supplied tags; documents tagged 208 comprising the documents tagged with the used tags 206; and tag metadata 212, such as related tags, a tag category, sub-category, supra-category, etc.
Claim 11:  Wang further discloses wherein the plurality of electronic content items are in a plurality of formats comprising at least one of an electronic document, a video file, an audio file 10and an audio/video file. [0017] FIG. 1 illustrates an embodiment of a tagging system 100 in which embodiments are implemented. The tagging system 100 includes a processor 102 and a main memory 104. The main memory 104 includes various program components including an operating system 108, tagging services 110 to process a user document 112 to determine a tag for the document 112. The document may comprise a structured or unstructured document, comprise one or more of text, media, objects, etc.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wikipedia (“Chatbot” from the IDS of 6/30/2020).
Claims 3 and 15: Wang discloses collecting feedback but fails to disclose using a chatbot to collect feedback.
Wikipedia, however, discloses chatbots use in customer service and information gathering.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included chatbots, as disclosed by Wikipedia in the system disclosed by Wang, for the motivation of providing a method of conducting an on-line chat conversation in lieu of providing direct contact with a live human agent.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Koren (US Pub. No. 2010/0030764).
Claims 4 and 16: Wang discloses feedback but does not discloses ratings below a threshold.
Koran discloses [0029] At block 208, the recommender application 118 provides recommendations to the selected user based on the recommendation ratings of the set of multimedia programs that were determined for the selected user. In at least one embodiment, the recommender application 118 uses a threshold weight to determine whether to recommend a particular multimedia program. To illustrate, if the recommendation ratings for the set of multimedia programs have a possible range of 0.0 (least recommended) to 1.0 (most recommended), then a threshold weight of, for example, 0.7 could be used to determine whether to recommend a corresponding multimedia program. In another embodiment, the recommender application 118 is configured to recommend the top N multimedia programs by recommendation rating. To illustrate, the recommender application 118 could select the ten (N=10) multimedia programs with the highest recommendation ratings of the set of multimedia programs considered for recommendation.
Koran has disclosed that recommendation ratings of 0.0 to 1.0 are transmitted such that a threshold of 0.7 can be established (in order to establish the threshold, ratings both above and below the threshold have been transmitted.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included ratings below a threshold, as disclosed by Koren in the system disclosed by Wang, for the motivation of providing a method of including elements of collaborative filtering in the recommendation system. Collecting ratings and comparing to thresholds allows a content recommendation system to filter out content based on ratings rules.

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Krafcik et al. (US Pub. No. 2020/0364370).
Claim 6:  Wang discloses tagging videos/images ([0002]) but fails to disclose determining electronic content related to the tagged image.
Krafcik, however, discloses [0049] In another implementation, content identifier 154 can identify content associated with a web page by analyzing pictures or other content embedded on the web page, including videos, audio, text, etc. For example, content identifier 154 can scan the web page for media or other content items, identify any media on the web page, and then determine the content of the web page based on the content of the media. In some implementations, content identifier 154 can determine the content of pictures or images within videos using object recognition techniques. For example, content identifier 154 can identify characteristics of pictures of content and compare the characteristics to pictures that have been tagged with tags identifying content the pictures are associated with. If content identifier 154 can identify enough characteristics of the picture that are the same or similar to the tagged picture, content identifier 154 can determine content of the picture and consequently the content of the web page. For example, if a web page includes a picture of a shoe, content identifier 154 can identify characteristics of the shoe and compare the characteristics of a picture of a shoe within a database within re-identification server 146. If content identifier 154 identifies enough common characteristics (i.e. enough characteristics to meet a threshold), content identifier can determine that content associated with the picture is a shoe and the web page is associated with shoes. Content identifier 154 can identify content associated with web pages using any technique or method.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included determining electronic content related to the tagged image, as disclosed by Krafcik, in the system disclosed by Wang, for the motivation of providing a method of facilitating online shopping through recommending additional content that the shopper may be interested in.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kipp (“What is URL Tagging & How Do I Do It?” Marcel Digital; 06 Sep, 2018. Retrieved at https://www.marceldigital.com/blog/what-is-url-tagging-how-do-i-do-it)
Claim 12:  Wang fails to disclose that a tag comprises a URL.
Kipp, however, discloses an example of a UTM tag for our own website. https://marceldigital.com?utm_source=mailchimp&utm_medium=email&utm_campaign=newsletter. (para. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included that a tag comprises a URL, as disclosed by Kipp, in the system disclosed by Wang, for the motivation of providing a method of allowing a user to control attribution within Google Analytics (GA). In other words, a user can better define what specific marketing channels drove specific sources of traffic and subsequently conversions. (Kipp; para. 2).
Response to Arguments
Applicant’s remarks, filed October 3, 2022, have been considered.  A new grounds of rejection, including new citations to Singh and additional citations to Wang are presented above.  Additionally, the Examiner has provided a reference to teach the limitations previously taught by Official Notice.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629